                  Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 1 of 10




 1                                                                            Hon. Ricardo S. Martinez

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    PATRICK LEONARD TIERNEY,                      Case No.: 20-CV-01245-RSM

 9                   Plaintiff,                     DEFENDANTS' MOTION TO DISSOLVE
           V.                                       TEMPORARY RESTRANING ORDER
10

11    CARRINGTON MORTGAGE                           NOTE ON MOTION CALENDAR:
      SERVICES, LLC; AZTEC                          OCTOBER 2, 2020
12    FORECLOSURE CORPORATION OF
      WASHINGTON, and THE BANK OF
13    NEW YORK MELLON F/K/A/ THE
      BANK OF NEW YORK AS TRUSTEE
14    FOR REGISTERED HOLDERS OF
      CWABS, INC., ASSET-BACKED
15    CERTIFICATES SERIES 2004-5,

16                   Defendants.

17                                      I. RELIEF REQUESTED

18              Defendants Carrington Mortgage Services, LLC ("Carrington") and The Bank of New

19   York Mellon f/k/a the Bank of New York as Trustee for Registered Holders of CWABS, Inc.,

20   Asset-Backed Certificate Series 2004-5 ("BONY") (hereafter referred to collectively as "Moving

21   Defendants") respectfully request this Court dissolve the Temporary Restraining Order ("TRO")

22   granted in state court in favor of Patrick Leonard Tierney ("Plaintiff') and allow Moving

23   Defendants to proceed under state law.

24   Ill
     DEFENDANTS' MOTION TO DISSOLVE TRO                                          Wright Finlay & Zak, LLP
                                                                                612 S. Lucile St., Suite 300
     (20-CV-01245-RSM) — Page 1                                                         Seattle, WA 98108
                                                                                            (206)946-8109
                Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 2 of 10




 1                                    II. STATEMENT OF FACTS

 2       A. Loan and Default:

 3        On or about March 5, 2004, Plaintiff executed promissory note in the amount of

 4   $208,000.00 ("Note") and a deed of trust ("Deed of Trust") which secured the Note (the Note

 5   and the Deed of Trust are hereinafter referred to collectively as "the Loan"), and created a first-

 6   priority lien against the real property commonly known as 28023 Northeast 140th Place, Duvall,

 7   WA 98019 ("Property"). Dkt. 4, pgs 80-96. The Deed of Trust lists Christy A. Tierney and

 8   Patrick L. Tierney, wife and husband, as the grantor and Mortgage Electronic Registration

 9   Systems, Inc. ("MERS"), solely as nominee for MILA, Inc., and its successors and assigns, as

10   the beneficiary. Id.

11        The beneficial interest in the Deed of Trust was thereafter assigned to The Bank of New

12   York Mellon f/k/a the Bank of New York as Trustee for Registered Holders of CWABS, Inc.,

13   Asset-Backed Certificate Series 2004-5, as evidenced by an assignment recorded on August 5,

14   2011. Dkt. #4,p. 97.

15        Plaintiff defaulted on the Loan by failing to make the payment scheduled for March 1, 2019,

16   and all subsequent payments. Dkt. #4, p. 137.

17       B. Foreclosure and Procedural History:

18            As a result of the default, the matter was referred to Aztec Foreclosure Corporation

19   ("Aztec") to commence non-judicial foreclosure proceedings, and Aztec issued a Notice of

20   Default on October 25, 2019. Dkt. #4, pgs. 136-141.

21            On December 9, 2019 the Notice of Trustee's Sale ("NOTS") was recorded, setting a

22   sale date of April 17, 2020. Dkt. #4, pgs. 148-153.

23            The sale was postponed to June 19, 2020, and then again to July 24, 2020. Declaration of

24   Synova M. L. Edwards ("Edwards Dec.") ¶ 1.
     DEFENDANTS' MOTION TO DISSOLVE TRO                                             Wright Finlay & Zak, LLP
                                                                                   612 S. Lucile St., Suite 300
     (20-CV-01245-RSM) — Page 2                                                            Seattle, WA 98108
                                                                                               (206)946-8109
                  Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 3 of 10




 1           On July 17, 2020 Plaintiff filed his complaint with a Motion for Temporary Restraining

 2   Order. Request for Judicial Notice ("RJN") Ex. I. As part of the basis for an injunction, Plaintiff

 3   argued that he had been falsely advised that the sale had been cancelled and was forced to seek an

 4   injunction because of his late discovery that the sale was still set to go forward as scheduled. Dkt

 5   #4, p. 78.

 6           On July 23, 2020, following the hearing held on July 21, 2020, King County Superior

 7   Court entered a Temporary Restraining Order requiring the Plaintiff to deposit $1,889.51 into the

 8   Court Registry in order to stay the sale set for July 24, 2020, and setting a hearing for the

 9   Preliminary Injunction on August 20, 2020. Dkt. #1-5, pgs. 33-37. As its basis for granting the

10   temporary restraining order, the state court relied on Plaintiffs assertion that he did not learn until

11   July 15, 2020, that the July 24 sale had not been cancelled. Id.

12           On July 23, 2020 Plaintiff deposited $1,889.51 into the registry as required by the Court's

13   Order. Edwards Dec. ¶2.

14           On August 11, 2020, Aztec filed its Answer to the Complaint. Dkt. #5, pgs 45-48.

15           On August 12, 2020, Plaintiff filed his Motion for Preliminary Injunction and related

16   declarations, substantially expanding the basis for the injunction. Dkt. #1-5, pgs 39-53. The

17   hearing on Plaintiffs Motion for Preliminary Injunction was set for August 20, 2020. Id., pgs. 33-

18   37.

19           On August 13, 2020, Plaintiff filed his Amended Complaint adding several new claims.

20   Id at pgs. 55-70.

21           Defendants removed the matter to this Court on August 18, 2020, and confirmed with

22   Superior Court that the hearing set for August 20, 2020 was stricken due to the removal. Dkt. # 1

23   and Edwards Dec. ¶113-4.

24           Following removal to this Court Plaintiff has taken no action to reset his Motion for
     DEFENDANTS' MOTION TO DISSOLVE TRO                                              Wright Finlay & Zak, LLP
                                                                                    612 S. Lucile St., Suite 300
     (20-CV-01245-RSM) — Page 3                                                             Seattle, WA 98108
                                                                                                (206)946-8109
               Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 4 of 10




 1   Preliminary Injunction. See generally, Dkt. However, Plaintiff has continued to make payments

 2   into the registry in King County Superior Court. Edwards Dec ¶6.

 3                                  III. STATEMENT OF THE ISSUES

 4           1. Whether Plaintiff's Temporary Restraining Order is still in effect?

 5           2. Whether Plaintiffs Temporary Restraining Order should be Dissolved

 6                                    IV. EVIDENCE RELIED UPON

 7           This motion is based upon the pleadings of record, the Declaration of Counsel, and the

 8   Request for Judicial Notice.

 9                                  V. AUTHORITY AND ARGUMENT

10       A. Plaintiffs' Temporary Restraining Order is no longer in Effect.

11        Injunctive orders issued by a state court prior to removal "remain in full force and effect until

12   dissolved or modified by the district court." 28 U.S.C. § 1450. However, as interpreted by the

13   Supreme Court, Section 1450's seemingly broad language does not operate to extend the life of a

14   state court-issued TRO beyond its effective period under state law, or in any case, beyond the

15   time limits set forth in Federal Rule of Civil Procedure 65(b)(2) (ex parte TROs expire no later

16   than fourteen days after the date of removal, unless extended by the court for good cause, or by

17   consent of the adverse party). Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto

18   Truck Drivers, Local No. 70, 415 U.S. 423, 426, 435-38, 94 S.Ct. 1113,39 L.Ed.2d 435 (1974) (

19   Section 1450 does not "create a special breed of temporary restraining orders that survive beyond

20   the life span imposed by state law ... and beyond the life that the district court could have granted

21   them ....")

22       Here, CR 65(b) provides that a TRO must "expire by its terms within such time after entry,

23   not to exceed 14 days, as the court fixes, unless within the time so fixed the order, for good cause

24   shown, is extended for a like period or unless the party against whom the order is directed
     DEFENDANTS' MOTION TO DISSOLVE TRO                                             Wright Finlay & Zak, LLP
                                                                                   612 S. Lucile St., Suite 300
     (20-CV-01245-RSM) — Page 4                                                            Seattle, WA 98108
                                                                                               (206)946-8109
               Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 5 of 10




 1   consents that it may be extended for a longer period."). The King County Superior Court granted

 2   the TRO under CR65, with a hearing date set for the Preliminary Injunction on August 20, 2020.

 3   Dkt. # 1-5, pgs. 33-37. Accordingly, the TRO expired on August 20, 2020 and is no longer in

 4   effect. ACD Distribution, LLC v. Wizards of Coast, LLC, No. C18-1517JLR, 2020 WL 4464906,

 5   at *3 (W.D. Wash. Aug. 4, 2020) citing to Granny Goose Foods, Inc., 415 U.S. at 440 n. 15, 94

 6   S.Ct. 1113.

 7       B. Alternatively, Plaintiffs' Temporary Restraining Order should be Dissolved.

 8           Pursuant to CR 65(b), in part:

 9           A temporary restraining order may be granted without written or oral notice to the
             adverse party or the adverse party's attorney only if (1) it clearly appears from specific
10           facts shown by affidavit or by the verified complaint that immediate and irreparable
             injury, loss, or damage will result to the applicant before the adverse party or her or his
11           attorney can be heard in opposition, and (2) the applicant's attorney certifies to the court
             in writing the efforts, if any, which have been made to give the notice and the reasons
12           supporting the applicant's claim that notice should not be required. Every temporary
             restraining order granted without notice shall be endorsed with the date and hour of
13           issuance; shall be filed forthwith in the clerk's office and entered of record; shall define
             the injury and state why it is irreparable and why the order was granted without notice;
14           and shall expire by its terms within such time after entry, not to exceed 14 days, as the
             court fixes, unless within the time so fixed the order, for good cause shown, is extended
15           for a like period or unless the party against whom the order is directed consents that it
             may be extended for a longer period. The reasons for the extension shall be entered of
16           record. In case a temporary restraining order is granted without notice, the motion for a
             preliminary injunction shall be set down for hearing at the earliest possible time and takes
17           precedence over all matters except older matters of the same character; and when the
             motion comes on for hearing the party who obtained the temporary restraining order shall
18           proceed with the application for a preliminary injunction and, if the party does not do so,
             the court shall dissolve the temporary restraining order.
19

20           The federal rule is substantially the same, but specifically allows for a Motion to Dissolve

21   to be set on 2 days time. FRCP 65(b)(4). Here, the King County Superior Court granted the TRO

22   under CR65, with a hearing date set for the Preliminary Injunction on August 20, 2020. Dkt. # 1-

23   5, pgs. 33-37. Following the filing of the notice of removal, and the confirmation from the

24   Superior Court that the scheduled preliminary injunction hearing, Defendants have heard nothing
     DEFENDANTS' MOTION TO DISSOLVE TRO                                            Wright Finlay & Zak, LLP
                                                                                  612 S. Lucile St., Suite 300
     (20-CV-01245-RSM) — Page 5                                                           Seattle, WA 98108
                                                                                              (206)946-8109
                Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 6 of 10




 1   from Plaintiff regarding the rescheduling of the hearing. Edwards Dec. ¶5. While both CR 65(b)

 2   and FRCP 65(b)(2) allow for the extension of the TRO, Plaintiff has not sought an extension. See

 3   generally, Dkt. As the TRO expired on the date of the preliminary injunction hearing, no

 4   continuance has been sought, and no action has been taken to reset the hearing for the

 5   preliminary injunction, the TRO should be dissolved. Upon the entry of an order dissolving the

 6   TRO, Defendants can reset the foreclosure sale.

 7           Additionally, the claims brought in Plaintiff's Amended Complaint, the currently-

 8   operative pleading which supersedes the allegations of the original complaint, no longer support

 9   an injunction. Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir.2012). Based on the claims

10   alleged, Plaintiff has adequate remedy at law. By the standards for a preliminary injunction the

11   plaintiff must establish an inadequate legal remedy; equitable relief is not available where there

12   is an adequate remedy at law. Johnson v. CitiMortgage, Inc., No. 2:13-CV-00037 RSM, 2013

13   WL 6632108, at *7 (W.D. Wash. Dec. 17, 2013).

14           In his Amended Complaint Plaintiff alleged claims for violations of the Washington

15   Consumer Protection Act (CPA), the Real Estate Settlement Procedures Act (RESPA), the Fair

16   Debt Collections Practices Act (FDCPA), the Truth in Lending Act (TILA), the Equal Credit

17   Opportunity Act (ECOA), Negligence, and Declaratory and Injunctive Relief Plaintiff's RESPA

18   claim is alleged based on the Defendants not providing a timely response to his request for loss

19   mitigation. Dkt. # 1-5, p. 68 If 44. Notwithstanding that a response to the request for loss

20   mitigation was provided (Dkt. # 4, p. 212), remedy under RESPA is limited to monetary

21   damages. 12 USC § 2605 (f).

22           Similarly, FDCPA does not provide for a private right of injunctive relief 15 USC

23   §1692(k), see also Taylor v. Quall, 471 F. Supp. 2d 1053, 1059 (C.D. Cal. 2007).

24           Likewise, relief under TILA is limited to rescission and civil damages. Merritt v.
     DEFENDANTS' MOTION TO DISSOLVE TRO                                            Wright Finlay & Zak, LLP
                                                                                   612 S. Lucile St., Suite 300
     (20-CV-01245-RSM) — Page 6                                                            Seattle, WA 98108
                                                                                               (206)946-8109
               Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 7 of 10




 1   Countrywide Fin. Corp., 759 F.3d 1023, 1029 (9th Cir. 2014).

 2           While ECOA does provide for injunctive relief, the Plaintiff's claim under ECOA is not

 3   viable as the term "adverse action" specifically does not include a refusal to extend additional

 4   credit under an existing credit arrangement where the applicant is delinquent or otherwise in

 5   default. 15 USC §1961(d)(6). Because Plaintiff's ECOA claim is predicated on such an alleged

 6   refusal, the ECOA by its plain terms does not support an injunction.

 7            Lastly, while Plaintiff is seeking a permanent injunction to prevent the enforcement of

 8   the Deed of Trust, there has been no allegation that the Loan is not in default, and Defendant

 9   BONY is the holder of the note. Dkt. # 1-5 pgs. 55-70; Dkt 4 p. 132. Accordingly, because none

10   of Plaintiff's claims support his request for injunctive relief', the TRO should be dissolved, and

11   no new motion for preliminary injunction entertained.

12                                            VI. CONCLUSION

13           Based upon the foregoing, Defendants request that this Motion to Dissolve the

14    Temporary Restraining Order be granted and that the Temporary Restraining Order be lifted to

15    allow Moving Defendants to proceed under state law.

16
                                                            Respectfully submitted,
17
     Dated: September 30, 2020                              WRIGHT, FINLAY & ZAK, LLP
18
                                                             /s/ Synova M L. Edwards
19                                                           Synova M. L.Edwards, WSBA# 43063
                                                             Attorneys for Defendants Wilmington and
20                                                           Carrington

21

22

23

24
     DEFENDANTS' MOTION TO DISSOLVE TRO                                            Wright Finlay & Zak, LLP
                                                                                  612 S. Lucile St., Suite 300
     (20-CV-01245-RSM) — Page 7                                                           Seattle, WA 98108
                                                                                              (206)946-8109
               Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 8 of 10




 1                                      CERTIFICATE OF SERVICE

 2
            I am employed in the County of Orange, State of California. I am over the age of
 3   eighteen (18) and not a party to the within action. My business address is 4665 MacArthur Court,
     Ste. 200, Newport Beach, CA 92660.
 4
             On September 30, 2020, I served the foregoing documents described as:
 5           1) Defendants' Motion to Dissolve TRO;
             2) Proposed Order Granting Defendants' Motion to Dissolve TRO;
 6           3) Defendants' Declaration in Support of Motion to Dissolve TRO;
             4) Defendants' Request for Judicial Notice
 7
     on the following individuals as indicated below:
 8

 9           (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in the
             United States mail at Seattle, WA. I am readily familiar with the firm's business practice
10           for collection and processing of correspondence for mailing with the U.S. Postal Service
             pursuant to which practice the correspondence is deposited with the U.S. Postal Service
11           the same day in the ordinary course of business.
12     [X] (BY ELECTRONIC SERVICE) Pursuant to CM/ECF System, registration as a CM/ECF
            user constitutes consent to electronic service through the Court's transmission facilities.
13          The Court's CM/ECF systems sends an e-mail notification of the filing to the parties and
            counsel of record listed above who are registered with the Court's EC/ECF system.
14

15           Erica St. Louis: erica@creerlegal.com
             Attorneys for Plaintiff
16
             James A Craft & Kelly Sutherland: jcraft@logs.com, jacraftlaw@gmail.com;
17           ksutherland@janewaylaw.com
             Attorneys for Defendant Aztec Foreclosure
18
      [X] (FEDERAL) I declare that I am employed in the office of a member of the bar of this
19          court at whose direction the service was made.

20           I declare under penalty of perjury of the laws of the United States that the foregoing is
     true and correct. Executed on September 30, 2020, at Newport Beach, California.
21

22                                                          /s/ Steve Bennett
                                                            Steve Bennett
23

24
     DEFENDANTS' MOTION TO DISSOLVE TRO                                             Wright Finlay & Zak, LLP
                                                                                   612 S. Lucile St., Suite 300
     (20-CV-01245-RSM) — Page 8                                                            Seattle, WA 98108
                                                                                               (206)946-8109
                   Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 9 of 10




 1

 2
                                                                              Hon. Judge Ricardo S. Martinez
 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE

 9    PATRICK LEONARD TIERNEY,                               Case No.: 20-CV-01245-RSM

10                       Plaintiff,                          PROPOSED ORDER GRANTING
            V.                                               DEFENDANTS CARRINGTON AND
11                                                           BONY'S MOTION TO DISSOLVE
                                                             TEMPORARY RESTRAINING ORDER
12    CARRINGTON MORTGAGE SERVICES,
      LLC; AZTEC FORECLOSURE
13    CORPORATION OF WASHINGTON, and
      THE BANK OF NEW YORK MELLON
14    F/K/A/ THE BANK OF NEW YORK AS
      TRUSTEE FOR REGISTERED HOLDERS
15    OF CWABS, INC., ASSET-BACKED
      CERTIFICATES SERIES 2004-5,
16
                                      Defendants.
17

18               THIS MATTER, having been noted by the clerk to come before the above-entitled court

19   this           of                     , 2020, upon Carrington Mortgage Services, LLC ("Carrington") and
     The Bank of New York Mellon f/k/a the Bank of New York as Trustee for Registered Holders of
20
     CWABS, Inc., Asset-Backed Certificate Series 2004-5 ("BONY") (hereafter collectively
21
     "Defendants") Motion to Dissolve the Temporary Restraining Order the court, having considered
22   Defendants' Motion, Defendants Declaration in Support of Motion, Plaintiffs Response, and
23   Defendant's Reply and supporting declarations, and the pleadings and records filed herein, IT IS

24   HEREBY:
     PROPOSED ORDER GRANTING DEFENDANTS
     MOTION TO DISSOLVE TRO— Page 1                                                 Wright, Finlay & Zak, LLP
                                                                                    612 S. Lucile St., Suite 300
                                                                                            Seattle, WA 98108
                                                                                               (206) 946-8109
             Case 2:20-cv-01245-RSM Document 11 Filed 09/30/20 Page 10 of 10




 1          ORDERED ADJUDGED AND DECREED that Defendants' Motion to Dissolve the

 2   Temporary Restraining Order is GRANTED. It is Further
            ORDERED ADJUDGED AND DECREED that the Defendants can proceed with
 3
     foreclosure under state law.
 4
     DONE this           day of           , 2020.
 5

 6
                                              JUDGE RICARDO S. MARTINEZ
 7

 8
     Presented by:
 9
     WRIGHT, FINLAY, & ZAK, LLP
10

11   /s/ Svnova M. L. Edwards
     Synova M. L. Edwards, WSBA # 43063
12   Attorney for Defendants Carrington and BONY

13

14

15

16

17

18

19

20

21

22

23

24
     PROPOSED ORDER GRANTING DEFENDANTS
     MOTION TO DISSOLVE TRO— Page 2                              Wright, Finlay & Zak, LLP
                                                                 612 S. Lucile St., Suite 300
                                                                         Seattle, WA 98108
                                                                            (206) 946-8109
